IN THE SUPREME COURT OF THE STATE OF DELAWARE


326 ASSOCIATES, L.P.,                §
a Delaware limited partnership,      §      No. 211, 2016
                                     §
      Plaintiff-Below,               §      Court Below: Superior Court
      Appellant,                     §      of the State of Delaware
                                     §
      v.                             §      C.A. No.: N15C-09-228
                                     §
PROGRESSIVE SERVICES, INC.,          §
                                     §
      Defendant-Below,               §
      Appellee.                      §

                         Submitted: October 19, 2016
                         Decided:   November 2, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                    ORDER

      This 2nd day of November, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s Memorandum

Opinion dated March 29, 2016.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice